       Case 1:20-cv-00912-NONE-JLT Document 21 Filed 12/07/20 Page 1 of 2


1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10    CHRISTINA GONZALEZ, et al.,                         Case No.: 1:20-cv-00912-NONE-JLT
11                  Plaintiff,                            ORDER CONSOLIDATING THE ACTIONS
12          v.
13   STATE OF CALIFORNIA, et al.,
14                  Defendants.
                                                          Case No. 1:20-cv-01298 NONE JLT
15   _____________________________________
16   JEWELINA GONZALEZ,
17                  Plaintiff,
18          v.
19   KYLE NUNEZ, et al.,
20                  Defendants.
21
22          All parties agree these cases should be consolidated for all purposes. Gonzalez v. Nunez,

23   Case No.1:20-cv-01298 NONE JLT (Doc. 16 at 12); Gonzalez, et al., v. State of California, Case

24   No. 1:20-cv-00912 NONE JLT (Doc. 20 at 2).

25          The Court may consolidate actions involving a common question of law or fact, and

26   consolidation is proper when it serves the purposes of judicial economy and convenience.

27   Fed.R.Civ.P. 42(a). The Ninth Circuit explained that the Court “has broad discretion under this rule

28   to consolidate cases pending in the same district.” Investors Research Co. v. United States District


                                                      1
       Case 1:20-cv-00912-NONE-JLT Document 21 Filed 12/07/20 Page 2 of 2


1    Court for the Central District of California, 877 F.2d 777 (9th Cir. 1989). In determining whether

2    to consolidate actions, the Court weighs the interest of judicial convenience against the potential for

3    delay, confusion, and prejudice caused by consolidation. Southwest Marine, Inc., v. Triple A. Mach.

4    Shop, Inc., 720 F. Supp. 805, 807 (N.D. Cal. 1989). In these actions, the plaintiffs bring similar

5    claims and they present similar questions of fact and law.

6           Consolidation would serve the purposes of preserving judicial and party resources and

7    would avoid inconsistent rulings. Because both cases are in their infancy, the Court anticipates

8    little risk of delay, confusion, or prejudice if the matters are consolidated. Consequently,

9    consolidation is appropriate. See Pierce v. County of Orange, 526 F.3d 1190, 1203 (9th Cir. 2008).

10   Therefore, the Court ORDERS:

11          1.      The cases are ordered consolidated for all purposes, including trial;

12          2.      The parties are instructed that all future filings SHALL use the caption set forth

13   above in the earlier-filed case and SHALL use case number 1:20-cv-00912-NONE-JLT;

14          3.      The scheduling order issued in Gonzalez v. Nunez, Case No.1:20-cv-01298 NONE

15   JLT will apply to the consolidated case. The Clerk of Court is DIRECTED to serve a copy of the

16   scheduling order on counsel in Gonzalez, et al., v. State of California, Case No. 1:20-cv-00912

17   NONE JLT. I after reviewing the order, counsel in Gonzalez, et al., v. State of California, Case

18   No. 1:20-cv-00912 NONE JLT believe the case schedule is unworkable, they may file a

19   stipulation to amend the case schedule.

20          4.      The scheduling conference scheduled in Gonzalez, et al., v. State of California,

21   Case No. 1:20-cv-00912 NONE JLT on December 14, 2020, is VACATED.

22
23   IT IS SO ORDERED.

24      Dated:     December 7, 2020                             /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28


                                                        2
